PRODUCTION OF A MICROELECTRONIC DEVICE COLLECTOR
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 6/30/2021:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 112(b) have been withdrawn.

Allowable Subject Matter
Claims 1, 3-11, 16, 17, and 20-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, 16, and 17 were rejected under 35 USC 112(b) for being indefinite. Claims 20-29 were previously determined to be allowable.
In an interview on 6/2/2021, the Applicant directed the Examiner to paragraph 0036 of the published specification which was able to overcome the claims rejected as being indefinite under 35 USC 112(b). As such, the rejection is withdrawn and claims 1, 3-11, 16, 17, and 20-29 are now in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729